Exhibit 10.10
AMENDMENT TO EMPLOYMENT AGREEMENT
The Employment Agreement by and between Blackboard Inc. and Judy Verses, which
took effect July 7, 2008 (“Agreement”) is hereby amended pursuant to this
Amendment to Employment Agreement (“Amendment”). This Amendment will take effect
on November 14, 2008.
The parties, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, hereby agree as follows:
1. Section 5(c)(i) is hereby amended and restated as follows:
          (i) For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure by Blackboard to perform its obligations under this Agreement;
(B) your material relocation to more than 30 miles outside of the Washington, DC
metropolitan area without your consent; or (C) a material diminution of your
compensation, duties or responsibilities within three (3) months of (I) a sale
or transfer of more than 50% of the total number of shares of the outstanding
capital stock of Blackboard or all or substantially all of the assets of
Blackboard to a single unrelated entity or group of affiliated entities (not
related to Blackboard) in one or a series of closely related transactions, or
(II) a merger or consolidation in which Blackboard is not the surviving entity
or in which the shareholders in Blackboard prior to the merger or consolidation
own less than 50% of the shares of outstanding capital stock of Blackboard.
2. Section 6(a) is hereby amended and restated as follows:
     (a) Payments and Benefits. After the first six (6) months of your Initial
Term have elapsed, if during the remainder of the Term Blackboard terminates
your employment without Cause (as defined in Section 5(b)), or you resign for
Good Reason and comply with the obligations set forth in Section 5(c), then
Blackboard will pay you at the rate of your then current base compensation, less
applicable taxes and withholdings, for six months (“Severance Payments”). If,
following the end of a calendar year but prior to receiving your bonus for the
completed calendar year, you are terminated without Cause or resign for Good
Reason, you shall also receive your bonus, less taxes and withholdings, for the
completed calendar year as part of the Severance Payments. The Severance
Payments shall be made over a period beginning on the Termination Date and
ending six months from such date (the “Severance Period”), to be paid on
Blackboard’s regular payroll cycle during the Severance Period; provided that
your bonus for the completed calendar year, if any, shall be paid at such time
in such next succeeding year as Blackboard deems appropriate, consistent with
the payment of other executives’ bonuses. If you timely apply and qualify for
COBRA, Blackboard will pay your COBRA premiums, at your current level of
coverage, for six months, unless you become covered by another employer’s health
insurance, in which case the COBRA coverage will be terminated when your new
coverage commences. You agree to notify Blackboard immediately if you become
covered by another employer’s health insurance plan. To receive the Severance
Payments and COBRA premiums you must sign a release of any and all claims in the
form provided by Blackboard. Such Severance Payments and COBRA premiums shall
begin at the later of (i) the first pay period following your Termination Date
or (ii) ten (10) days after you deliver the signed release to Blackboard.
3. The word “your” is deleted from the last sentence in Section 6(b)(iii)(B).
4. Except as expressly provided herein, the terms and conditions of the
Agreement remain unmodified. All capitalized terms not defined herein shall have
the meaning set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



This Amendment shall be governed by the same provisions as set forth in Section
12(d) of the Agreement. If any part of this Amendment is held by a court of
competent jurisdiction to be void or unenforceable, the remaining provisions
shall continue with full force and effect. The headings in this Amendment are
for convenience only and shall not effect the interpretation of this Amendment.
This Amendment has been agreed to and executed by the following parties on the
dates set forth opposite their names:

                 
 
  /s/ Judy Verses       November 14, 2008    
 
 
 
Judy Verses       Date    
 
               
 
  Blackboard Inc.            
 
               
 
               
By:
  /s/ Justin Tan
 
      November 14, 2008    
 
  Justin Tan       Date    
 
  Senior Vice President            

 